Case 5:19-cv-00718-PRW Document 12 Filed 10/01/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA

Tammy Covington , ef a2. ,

Plaintiff(s),

V.

CSAA Fire aed Casualty us. Co-,

Defendant(s).

Date: (o/s [14

Time: aill to 2.2!

Judge Patrick R. Wyrick

Case No. CIV-19-T18- PRW

MAY 2020 TRIAL DOCKET

SCHEDULING ORDER

Clerk: Kathy Spaulding

 

Appearing for Plaintiff(s):

Erica Mackey

 

 

Appearing for Defendant(s):

 

Matthew Kane

 

 

Miury Trial Demanded -

LJNon-Jury Trial

THE FOLLOWING DEADLINES ARE SET BY THE COURT

 

 

NOTE: Except as otherwise specifically ordered by the assigned judge, this case will not be scheduled for a judicial settlement conference
unless, not later than ten (10) days after the trial docket is published, the parties file a joint motion requesting a judicial settlement conference.
The motion shall contain a certification by counsel that the parties have been advised of the motion and approve its filing. The motion shall
further describe in detail the settlement efforts made and dispute resolution techniques previously used in the case.

 

ki

Motions to join additional parties to be filed
30 days from date of this order.

Motions to amend pleadings to be filed
30 days from date of this order.

(a) Plaintiff to file a final list of expert witness(es)
in chief and submit expert reports to defendant by

03-01-2020.*

(b) Defendant to file a final list of expert witness(es)
in chief and submit expert reports to plaintiff by
03-11-2020.*

(a) Plaintiff to file a list of witnesses together with
addresses and brief summary of expected testimony
where witness has not already been deposed by
03-01-2020.*

(b) Defendant to file a final list of witnesses (as
described above) by _03-11-2020.*

(a) Plaintiff to file a final exhibit list by 03-01-2020.
Defendant to file objections to the plaintiff's final
exhibit list, under Fed.R.Civ.P. 26(a)(3)(B), within
(14) fourteen days thereafter.

(b) Defendant to file exhibit list by 03-11-2020.
Plaintiff to file objections to the defendant's final
exhibit list, under Fed.R.Civ.P. 26(a)(3)(B), within
(14) fourteen days thereafter.

*The listing of witnesses and exhibits shall separately state
those expected to be called or used and those which may
be called or used if the need arises. Except for good cause
shown, no witness will be permitted to testify and no
exhibit will be admitted in any party's case in chief unless
such witness or exhibit is included in the party's filed
witness or exhibit list.

Discovery to be completed by 04-01-2020.
Daubert motions to be filed by 04-01-2020.
All dispositive motions to be filed by 03-01-2020.

If the deadline for dispositive motions or Daubert motions
precedes the discovery deadline, the parties are expected to
conduct any discovery necessary for such motions in advance
of the motion deadline.

Trial Docket: MAY 2020 **

**Trial dockets generally begin the second Tuesday of
each month; however, this practice varies, particularly
during holidays. The published trial docket will
announce the trial setting.

 
10.

11.

12.

13.

18.

19.

20.

21,

Case 5:19-cv-00718-PRW Document 12 Filed 10/01/19 Page 2 of 2

The interval between the dispositive motion deadline 14. Requested jury instructions to be filed on or

(8) and the trial docket (9) is relatively inflexible. before 04-23-2020.***

An extension of time to file or respond to a

dispositive motion will likely affect the trial setting. 15. Proposed findings and conclusions of law to be filed

no later than 04-23-2020.***
Designation of deposition testimony to be used at trial

to be filed by 04-23-2020. ***In addition to filing, the parties ARE REQUIRED to
Objections and counter designations to be filed by submit their proposed jury instructions or in non-jury cases
04-30-2020. Objections to counter-designations to the proposed findings and conclusions of law in Word

be filed within seven (7) days thereafter. format to the judge via the Court's designated

mail box: wyrick-orders@okwd.uscourts.gov
Motions in limine to be filed by 04-23-2020.
[No replies to motions in limine shall be filed 16. Any objections or responses to the trial submissions
without leave of Court] referenced in 4 10, 11, 12, 13 or 14 to be filed within
seven (7) days thereafter.
Requested voir dire to be filed by 04-23-2020.
17. The Final Pretrial Report, approved by all counsel, and in
Trial briefs (optional unless otherwise ordered) full compliance with Local Rules (see Appendix IV),
to be filed by 04-23-2020. together with a proposed order approving the report, to be
filed by 04-23-2020.

 

This case is referred to ADR: L)Mediation, (Judicial Settlement Conference
C]by agreement of the parties, with approval of the Court
Clby Order of the Court

If the case is referred to mediation or some other form of private ADR, the process shall be completed and a report filed with
the Court by the parties, stating whether the case settled, no later than

 

(ADR information and forms are available on the court's website at www.okwd.uscourts.gov)

(|The parties consent to trial by Magistrate Judge.

L}Initial disclosure pursuant to Fed. R. Civ. P. 26 have been made;
Clare excused; or C]shall be made not later than

Other:

 

 

Dated this 1 S+ day of October 20049

BY ORDER OF THE COURT
CARMELITA REEDER SHINN, CLERK

By: s/Kathy Spaulding
Deputy Clerk
